Name: Commission Regulation (EEC) No 2766/93 of 7 October 1993 amending the export refunds on eggs
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 251 / 12 Official Journal of the European Communities 8 . 10 . 93 COMMISSION REGULATION (EEC) No 2766/93 of 7 October 1993 amending the export refunds on eggs THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2771 /75 of 29 October 1975 on the common organization of the market in eggs ('), as last amended by Regulation (EEC) No 1235/89 (2), and in particular the second sentence of the fifth subparagraph of Article 9 (2) thereof, Whereas the export refunds on eggs were fixed by Commission Regulation (EEC) No 1 863/93 (3); Whereas it follows from applying the detailed rules contained in Commission Regulation (EEC) No 1863/93 to the information known to the Commission that the export refunds at present in force should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 The export refunds on the products listed in Article 1 paragraph 1 of Regulation (EEC) No 2771 /75 , exported in the natural state, as fixed in the Annex to Regulation (EEC) No 1863/93 are hereby altered as shown in the Annex to this Regulation . Article 2 This Regulation shall enter into force on 8 October 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 October 1993. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 282, 1 . 11 . 1975, p. 49. 0 OJ No L 128, 11 . 5. 1989, p . 29 . 0 OJ No L 170, 13 . 7. 1993, p . 17. 8 . 10. 93 Official Journal of the European Communities No L 251 / 13 ANNEX to the Commission Regulation of 7 October 1993 altering the export refunds on eggs Product code Destination (') Amount of refund (2) ECU/ 100 units 0407 00 1 1 000 02 4,00 0407 00 19 000 05 3,00 06 2,00 ECU/ 100 kg 0407 00 30 000 03 21,00 04 12,00 0408 11 10 000 01 60,00 0408 19 11 000 01 26,00 0408 19 19 000 01 28,00 0408 91 10 000 01 58,00 0408 99 10 000 01 10,00 (') The destinations are as follows : 0 1 All destinations, 02 All destinations except the United States of America, 03 Kuwait, Bahrein , Oman, Qatar, the United Arab Emirates, the Republic of Yemen, and Hong Kong, 04 All destinations except those of 03, 05 Saudi Arabia, Kuwait, Bahrain , Oman, Qatar, the United Arab Emirates, the Republic of Yemen and Iran, 06 All destinations except the United States of America and those of 05 above. ( 2) Refunds on exports to the Federal Republic of Yugoslavia (Serbia and Montenegro) may be granted only where the conditions laid down in Regulation (EEC) No 990/93 are observed. NB : The product codes and the footnotes are defined in amended Commission Regulation (EEC) No 3846/87.